Exhibit 10.22

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT is made and entered into as of
September 2, 2003 by and between Information Holdings Inc., a Delaware
corporation (the Company) and Jay Nadler (the Executive).

 

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated April 10, 2000 (the Agreement); and

 

WHEREAS, the Company and the Executive desire to modify and amend certain
provisions in the Agreement upon the terms and conditions set forth herein;

 

NOW, THEREFORE, for and in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
irrevocably acknowledged, the Company and the Executive, intending to be legally
bound, hereby agree as follows:

 

Subsection (h) (ii) of Section 6 of the Agreement, related to termination
payments, is hereby deleted in its entirety, and the following language is
inserted in its place:

 

In the event (A) the Executive’s employment hereunder is terminated by the
Company Without Cause, (B) the Executive’s employment hereunder is terminated by
the Executive for Good Reason or (C) the Executive resigns within 90 days
following a Change of Control pursuant to Section 6(g) hereof, in addition to
the amounts specified in (i) above, the Executive shall continue to receive the
Salary (less any applicable withholding or similar taxes) at the rate in effect
hereunder on the date of such termination periodically, in accordance with the
Company’s prevailing payroll practices, for twelve (12) months from the
effective date of the termination of employment (the “Severance Term”) and the
Executive (and/or his covered dependents) shall continue to receive any health
or insurance benefits provided to him as of the date of such termination in
accordance with Section 3(c) hereof during the Severance Term.

 

Except as expressly modified and amended by this Amendment to Employment
Agreement, all of the terms, provisions and conditions of the original Agreement
are and shall remain in full force and effect and are incorporated herein by
reference.

 

IN WITNESS WHEREOF, the parties have executed and delivered, or have caused
their duly authorized representatives to execute and deliver, this Amendment to
Employment Agreement.

 

Information Holdings Inc.:

Executive:

 

 

 

 

/s/Vincent Chippari

 

/s/Jay Nadler

 

Vincent Chippari

Jay Nadler

 

--------------------------------------------------------------------------------